Wade, J.
1. Even a non-expert witness may give in evidence his opinion as to the sanity of a person whose mental condition is the subject of inquiry, after having given the facts on-which the opinion is based; and even the general reputation of such a person as to sanity may illustrate that issue.
2. The instruction of the trial judge upon the subject of murder, upon which error is assigned, did not injuriously affect the accused, since the verdict was for involuntary manslaughter.
3. As qualified by the note of the presiding judge, and when construed in connection with the general charge, the statement of the judge that the jury had no pardoning power on account of the confinement which the defendant had suffered was not an improper suggestion to the' jury to confine their investigation to the evidence submitted in the ease.
4. The evidence authorized the verdict, and the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


Roan, J., absent.